 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   SLOAN HEFFRON (CABN 285347)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Frank.Riebli@usdoj.gov
 8        Sloan.Heffron@usdoj.gov

 9 Attorneys for United States of America

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                         ) Case No. CR 19-043 YGR
                                                     )
14           Plaintiff,                              )
                                                     ) [PROPOSED]
15      v.                                           )
                                                     ) ORDER DENYING MOTION FOR RELEASE
16 CAMERON MOORE-WILLIAMS,                           )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On April 27, 2020, Defendant filed a Motion for Pretrial Release Due to COVID-19 (Dkt #230).
20 The government filed its opposition brief on April 30, 2020 (Dkt #234), and the Court heard the matter

21 on May 1, 2020. After considering the parties submissions and their arguments at the hearing, and for

22 the reasons set forth below, the Court DENIED Defendant’s motion at the conclusion of the hearing.

23 The Court directed the government to prepare a proposed order memorializing that decision. Having

24 now received the government’s submission, the Court issues this order.

25

26 I.        LEGAL STANDARD
27           A defendant who has been detained – as Defendant has here – may seek temporary release from
28 custody if a “compelling reason” exists that warrants his release. 18 U.S.C. § 3142(i). In the context of

     [PROPOSED] ORDER
     CR 19-043 YGR                                  1
 1 the COVID-19 pandemic, courts around the country have tended to consider four factors in determining

 2 whether the possibility of contracting COVID-19 in jail warrants release: (1) the original grounds for

 3 detention; (2) the specificity of the defendant’s COVID-19 concerns; (3) the extent to which the

 4 proposed release plan mitigates the COVID-19 risks to the defendant; and, (4) the likelihood that release

 5 would increase COVID-19 risks to others. See, e.g., United States v. Cazares, N.D. Cal. Case No. CR

 6 18-466 BLF (Dkt #351 Apr. 23, 2020) (collecting cases).1 It is Defendant’s burden to show that

 7 temporary release is necessary under Section 3142(i). United States v. Dupree, 833 F. Supp. 2d 241,

 8 246 (E.D.N.Y. 2011).

 9

10 II.      DISCUSSION
11          A.     The Original Grounds for Detention.
12          The Court originally released Defendant on a $75,000 bond, co-signed by his sister, on the
13 condition that he reside in a halfway house. Dkt #93. A month after his release, Pre-Trial Services filed

14 a Form 8 violation memo (Dkt #114) indicating that Defendant had violated the halfway house’s rules

15 by bringing food back to his room and then becoming confrontational – allegedly yelling at the staff to

16 “get the fuck out of [his] room.” Pre-Trial expressed its concern and noted that it might recommend

17 remand if the halfway house terminated Defendant. At the hearing on that violation, the Court allowed

18 Defendant to remain out of custody.

19          Two weeks later, Defendant again violated the halfway house’s rules. He returned from a mental
20 health counseling appointment almost two hours later than scheduled. When the halfway house staff

21
           1 Those factors are The Bail Reform Act of 1984 permits pretrial detention where “no condition
22 or combination of conditions will reasonably assure the appearance of the person as required and the

23 safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). The Court considers four
   factors in determining whether the pretrial detention standard is met: (1) the nature and circumstances of
24 the offense charged; (2) the weight of the evidence against the defendant; (3) the history and
   characteristics of the defendant, including the defendant’s character, physical and mental condition,
25 family and community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and
   record concerning appearance at court proceedings, as well as whether the crime was committed while
26 the defendant was on probation or parole; and (4) the nature and seriousness of the danger to any person

27 or to the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g); United States
   v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986). The government bears the burden of proving a danger to
28 the community by clear and convincing evidence and a flight risk by a preponderance of the evidence.
   18 U.S.C. § 3142(f)(2)(B); United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985).
     [PROPOSED] ORDER
     CR 19-043 YGR                                  2
 1 confronted MOORE about his tardiness, he stated that he no longer wanted to live there and preferred to

 2 just go into custody. The Court remanded him on July 2, 2019. See Dkt #127. Thus, MOORE was only

 3 out of custody for two months before being remanded back into custody because of his unwillingness or

 4 inability to follow the Court’s instructions.

 5          The Court notes that, in this case, there was (and is) a presumption of detention because
 6 Defendant is charged with a drug trafficking offense that carries a maximum sentence longer than 10

 7 years. 18 U.S.C. § 3142(e). The government proffers that Defendant was involved with a group that

 8 operated an open-air drug market in East Oakland, and that Defendant was armed on at least one

 9 occasion. The government further proffers that Defendant there is strong evidence against Defendant,

10 including pole camera and undercover video, wire intercepts, and social media posts indicating

11 Defendant’s involvement in the conspiracy. The government argued that it had conducted a reverse

12 proffer with Defendant and showed him all the evidence it had against him, as well as its calculation of

13 his sentencing exposure.

14          Moreover, Defendant has violated at least five prior grants of probation and was on probation
15 when he is alleged to have committed the offense charged in this case. He was arrested on the federal

16 warrant in this case when police caught him and others allegedly in the act of burglarizing a business.

17          B.      The Specificity of Defendant’s COVID-19 Concerns.
18          Defendant’s primary argument is that he is concerned about contracting COVID-19 while in
19 custody. He admits however, that he does not have any of the health conditions that the Centers for

20 Disease Control & Prevention have identified as increasing the risk of serious illness in those who

21 contract COVID-19. To the contrary, he is young and healthy.

22          Defendant also argues that the current conditions of confinement have “gutted” his Sixth
23 Amendment right to counsel. A defendant has constitutional rights to assistance of counsel and

24 meaningful access to courts. United States v. Wilson, 690 F.2d 1267, 1271 (9th Cir. 1982). But there

25 are many permissible means of achieving those objectives. Id. The Court notes that, although the jail

26 has suspended contact visits, it still permits telephone calls and video-conferences with attorneys.

27 Further, attorneys may visit their client in-person in special rooms with glass dividers between the

28 attorney and client. Though these options may not be ideal, there has not been the “complete

     [PROPOSED] ORDER
     CR 19-043 YGR                                   3
 1 disruption” of the attorney-client relationship Defendant claims. Moreover, even if Defendant and his

 2 attorneys were to meet in person, they would have to do it from a distance of at least six feet in order to

 3 maintain appropriate social distance.

 4          C.      Whether Defendant’s Release Plan Mitigates His COVID-19 Risk.

 5          Defendant argues that he is more likely to contract COVID-19 in custody than he is if he is

 6 released to his mother’s care. The Court notes however, that the relative risks he faces depend in large

 7 part on his willingness and ability to follow public health rules. Defendant has not demonstrated that he

 8 can or will comply with the Court’s rules in this case or in the prior cases where he violated probation.

 9 This concern is particularly salient here because Defendant does not have a health condition that might

10 cause him to be more cautious.

11          D.      Whether Defendant’s Release Plan Increases the Risks to Others.

12          For the reasons stated above, ordering Defendant’s release may increase the risk he poses to his

13 mother. It will also add to the risks that Pre-Trial Services officers would face in their efforts to

14 supervise him.

15

16 III.     CONCLUSION

17          For all of these reasons, the Court finds that Defendant has not met his burden to demonstrate

18 compelling circumstances warranting his release from custody. Accordingly, is motion is DENIED.

19                                                                                   S DISTRICT
                                                                                  ATE           C
                                                                                 T
                                                                                                       O
                                                                            S




                    10
20 DATED: December _____, 2020
                                                                                                        U
                                                                           ED




                                                                                                         RT




                                                                                                    ERED
                                                                       UNIT




                                                                                           O ORD
21                                                                              IT IS S
                                                                  HON. KANDIS A. WESTMORE
                                                                                                                R NIA




                                                                  United States Magistrate
                                                                                    Westmo
                                                                                            Judge
                                                                                           re
                                                                       NO




22                                                                                          andis
                                                                                 Judge K
                                                                                                               FO
                                                                        RT




                                                                                                           LI




23                                                                              ER
                                                                            H




                                                                                                           A




                                                                                     N                     C
                                                                                                       F
                                                                                         D IS T IC T O
                                                                                               R
24

25

26

27

28

     [PROPOSED] ORDER
     CR 19-043 YGR                                    4
